DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit configured to in claims 1 and 11, an output buffer unit configured to in claims 1 and 11, a scan clock terminal configured to in claims 4 and 14, a carry output terminal configured to in claims 4 and 14, a first power terminal configured to in claims 4 and 14, a second input terminal configured to in claims 4 and 14, a second carry input terminal configured to in claims 8 and 18, a first input terminal configured to in claims 8 and 18, a fourth power terminal configured to in claims 8 and 18, a first power terminal configured to in claims 8 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of copending Application No. 16/912,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application anticipate the claims of the present Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application
copending Application No. 16/912,633
1. A stage connected to scan lines and configured to supply a scan signal and a sensing signal to the scan lines, the stage comprising:

an input unit configured to control a voltage of a first node and a second node in response to a first control signal and a previous carry signal, wherein an eleventh node and a twelfth node are electrically connected to the first node and the second node, respectively, in response to a second control signal; and

an output buffer configured to output a carry signal and the scan signal in response to a scan clock signal according to a voltage of the eleventh node and the twelfth node and to output the sensing signal in response to a sensing clock signal.


5an input unit configured to control voltages of a first node and a second node based on a first control signal and a previous stage carry signal; and




an output buffer including an eleventh node and a twelfth node electrically connected to the first node and the second node, respectively, in response to a second control signal, and configured to output a carry signal 10and the scan signal in response to a scan clock signal according to voltages of the eleventh node and the twelfth node and to output the sensing signal in response to a sensing clock signal,

wherein the output buffer outputs the carry signal and the scan signal based on any one of the scan clock signal, a first low potential power voltage, 15and a second low potential power voltage,

a low level of the scan clock signal is set to be lower than or equal to the first low potential power voltage, and

the second low potential power voltage is set to be lower than or equal to the low level of the scan clock signal.


a plurality of stages connected to scan lines and configured to supply a scan signal and a sensing signal to the scan lines,

wherein an i-th stage (where i is a natural number) among the plurality of stages includes:

an input unit configured to control a voltage of a first node and a second node in response to a first control signal and a previous carry signal, wherein an eleventh node and a twelfth node are electrically connected to the first node and the second node, respectively, in response to a second control signal; and

an output buffer configured to output a carry signal and the scan signal in response to a scan clock signal according to a voltage of the eleventh node and the twelfth node and to output the sensing signal in response to a sensing clock signal.
14. A scan driver comprising stages connected to scan lines respectively and to supply a scan signal and a sensing signal to the scan lines, wherein an i-th (i is a natural number) stage comprises:





an input unit configured to control voltages of a first node and a second node based on a first control signal and a previous stage carry signal; and




10an output buffer including an eleventh node and a twelfth node electrically connected to the first node and the second node, respectively, in response to a second control signal, and configured to output a carry signal and the scan signal in response to a scan clock signal according to voltages of the eleventh node and the twelfth node and to output the sensing signal in 15response to a sensing clock signal,

the output buffer outputs the carry signal and the scan signal based on any one of the scan clock signal, a first low potential power voltage, and a second low potential power voltage,

a low level of the scan clock signal is set to be lower than or equal to 20the first low potential power voltage, and

the second low potential power voltage is set to be lower than or equal to the low level of the scan clock signal.



Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 21, it recites, among other features, “a power line disposed between the first and second stages,
an output buffer including a first transistor configured to connect the first node to a third node in response to a control signal, and a second transistor configured to connect the second node to a fourth node in response to the control signal,
wherein the output buffer outputs a scan clock signal as a carry signal in response to a voltage of the third node, outputs a sensing clock signal as a sensing signal in response to the voltage of the third node, and outputs the scan clock signal as a scan signal in response to the voltage of the third node, and
wherein the first and second stages share the power line”.	
The Prior Art discloses a scan driver with a plurality of stages (first and second stages), an input unit connected to nodes and an output buffer to output scan clock, carry clock and sensing clock.  The Prior Art does not disclose a power line disposed between the first and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 24, 2021